Citation Nr: 1231337	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-50 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected left knee patellofemoral syndrome with synovitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from July 1992 to April 1993 and from January 2003 to August 2005.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2011 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The Veteran's left knee patellofemoral syndrome with synovitis is manifested by complaints of pain, swelling, weakness and occasional locking with objective evidence of tenderness to palpitation, and flexion limited to no less than 50 degrees due to pain.

2.  Resolving all reasonable doubt in the Veteran's favor, she has left leg weakness with extension limited to no less than 10 degrees.

3.  There is no objective evidence of left knee flexion limited to 30 degrees or extension limited to 15 degrees; or of additional functional limitation due to pain, fatigue, incoordination or instability on repetitive motion during the appeal period.  

4.  Resolving all reasonable doubt in the Veteran's favor, she has slight instability of the left knee.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 10 percent for left knee patellofemoral syndrome with synovitis have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5260 (2011).

2.  The criteria for a separate 10 percent rating, and no more, for limitation of left leg extension have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5261 (2011).

3.  The criteria for a separate 10 percent rating, and no more, for slight instability of the left knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  During the pendency of the claim, the Court found in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  .

Prior to initial adjudication of the Veteran's claim, a letter dated in June 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the June 2008 letter also informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records, VA medical examination reports and treatment records are of record.  The record further includes the Veteran's and her representative's written contentions regarding her claim.  This evidence was reviewed by both the RO and the Board in connection with the Veteran's claim.  

VA examinations with respect to the issue on appeal were obtained in August 2008, August 2009 and July 2011.  38 C.F.R. § 3.159(c) (4).  The examination reports in aggregate are adequate as they are predicated on examinations of the Veteran and fully addressed the rating criteria relevant to evaluating the Veteran's service-connected left knee disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issue on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  




Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that her service-connected left knee disability is more severe than the current disability rating reflects.  She contends that she experiences constant "achy" left knee pain and sometimes experiences sharp left knee pain that awakens her at night.  She states that she also experiences intermittent left knee swelling and occasional left knee locking.  She contends that her left knee disability affects her job performance, but has repeatedly denied losing any time at work because of it.

The Veteran's service-connected left knee patellofemoral syndrome with synovitis is currently assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5260 for tenosynovitis.  Diagnostic Code 5024 provides that tenosynovitis will be rated on limitation of motion of the affected parts, as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5257, a 10 percent rating is assigned when there is slight disability from recurrent subluxation or lateral instability of the knee.  A 20 percent rating is assigned when there is moderate disability and a 30 percent rating assigned when there is severe disability.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

Initially, the Board notes that other diagnostic codes for knee disabilities provide for ratings greater than 10 percent.  However, there is no evidence of left knee ankylosis (Code 5256), dislocated semilunar cartilage (Code 5258), or of malunion of the tibia and fibula (Code 5262).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

Considering the evidence of record, the Board finds that the overall disability picture does not more closely approximate the criteria for a disability rating in excess of 10 percent under the applicable criteria.  38 C.F.R. § 4.7.  Initially, the evidence of record shows left knee flexion was measured to 80 degrees during the August 2008 VA orthopedic examination, to 70 degrees during the August 2009 VA orthopedic examination and to 85 degrees during the July 2011 VA orthopedic examination.  However, VA treatment records in February 2009 and August 2010 show that the Veteran had active flexion to no more than 50 degrees.  

The Board acknowledges that two May 2011 VA treatment records indicate that the Veteran had left knee flexion limited to 45 degrees and to approximately 30 degrees.  Although flexion limited to 30 degrees would warrant a 20 percent disability rating, both treatment records note that the Veteran exhibited significantly increased flexion when not undergoing range of motion testing.  For example, one examiner noted that the Veteran's range of motion, while limited in the supine position, improved in the sitting position and that she was observed to hold her left leg at 70 degree flexion while sitting.  The other treatment record indicates that she was observed to have at least 90 degrees of flexion with seated activities and while putting on her military boots.  Both treatment records indicated these findings were inconsistent and one examiner stated that her "subjective complaints were not consistent with normal knee pathology."  Therefore, the Board finds that the most probative evidence of record does not show that the Veteran had flexion limited to 30 degrees at any time during the pendency of her claim.

VA treatment records, dating from August 2007 to September 2011, show the Veteran's complaints of constant left knee "achy" pain with intermittent sharp pain, weakness, intermittent swelling and occasional locking and objective findings intermittently indicate tenderness on palpitation.  Although the vast majority of treatment records show that her gait was either normal or steady, an August 2010 treatment record shows that the Veteran's gait was slightly antalgic.  Likewise, the July 2011 VA examiner also noted that she had a slight limp.  Most of the treatment records, while repeatedly noting the Veteran's complaints either indicate full range of motion or do not provide range of motion testing results.  Thus, the overwhelming preponderance of the evidence reveals that flexion of left knee was between 50 degrees and assessed full range of motion, taking into account her pain with range of motion testing.  While the evidence shows that she has painful, limited motion on flexion, the currently assigned 10 percent rating accounts for these limitations.  Moreover, these limitations of motion are insufficient to warrant an evaluation in excess of 10 percent for limitation of flexion for any period during the pendency of her appeal because flexion, even taking into account limitations due to pain, is not objectively shown to be limited to 30 degrees or less in the left knee.  As the objective evidence of record fails to show limitation of flexion to warrant a higher disability rating under the rating criteria, the Board finds no basis for establishing a disability rating in excess of 10 percent on the basis of functional loss for the left knee.  Accordingly, a higher rating for left knee patellofemoral syndrome with synovitis is not warranted pursuant to Diagnostic Code 5260.  38 U.S.C.A. § 5107(b)

Resolving all doubt in the Veteran's favor, a separate 10 percent evaluation is warranted under Diagnostic Code 5261 for limitation of extension.  See VAOPGCPREC 9-2004.  In this regard, the Veteran's extension has ranged from normal or 0 degrees to 12 degrees with pain and some left leg weakness.  This painful and weaken motion more nearly approximates the criteria for a 10 percent evaluation, but not higher, as there is no evidence of left leg extension limited to 15 degrees at any time during the pendency of the claim.  Accordingly, the Board finds that the evidence as a whole does not show that the criteria for a higher evaluation than 10 percent are met.

The Board has considered whether the Veteran's left knee disability manifests lateral instability or subluxation, so as to warrant a separate compensable rating under Diagnostic Code 5257.  The Veteran has repeatedly complained of occasional "locking" in her left knee as early as August 2007, as well as complained of pain and weakness.  The Board finds that she is competent to report her symptoms and her contentions are consistent with her complaints in treatment records and are found to be credible and probative.  Despite there being no objective evidence of left knee instability or laxity, VA treatment records show the Veteran's consistent complaints and, on one occasion, in February 2009, a positive McMurray's test.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent rating, and no more, for slight left knee instability is warranted.  The preponderance of the evidence is against a finding of moderate left knee instability.  In this respect, as noted above, there are no objective clinical findings showing instability.  Moreover, the August 2008, August 2009 and July 2011 examiners also found no evidence of any joint laxity or instability.  The Board places significant weight on the VA examiners' findings as they performed specific clinical tests designed to test instability in the knee joints and their findings are supported by the record.  As a greater level of instability is not shown by the probative clinical evidence, the Board finds that a higher rating for a greater level of instability is not warranted.

The Board has considered whether staged ratings should be assigned for the above disability.  However, the Board concludes that the service-connected left knee patellofemoral syndrome with synovitis has not significantly changed during the course of this appeal.  Thus a uniform rating is appropriate in this case. 

The potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R § 3.321(b)(1) and the Court's decision in Thun v. Peake, 22 Vet. App. 111 (2008).  Under Thun, there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the rating criteria, but the Veteran's disability is not productive of such manifestations.  Therefore, it cannot be said that the available schedular evaluation for the disability is inadequate at any time during the pendency of this appeal. 

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has been employed for the entirety of the appellate period.  As such, the issue of entitlement to a total disability rating based on TDIU has not been raised.


ORDER

A disability rating in excess of 10 percent for left knee patellofemoral syndrome with synovitis is denied.

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating, and no more, is assigned for left knee limitation of extension.

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating, and no more, is assigned for left knee instability.

____________________________________________
STEVEN E. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


